DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of U.S. Patent No. US 11109510 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent anticipate the claims of the instant application, i.e., the reference claims include all of the limitations of the instant claims.
Therefore, it would have been obvious to one of ordinary skill in the related art(s) at the time of the invention to produce the invention of the instant application, since all limitations were disclosed in reference patent.
Present App. No. 17/394465
US 11109510 B2
1. A cooling apparatus comprising: a cold plate including a first refrigerant channel through which refrigerant flows, the cold plate extending in a first direction and a second direction perpendicular to the first direction; and a pump to circulate the refrigerant; wherein the cold plate includes a bottom wall and an upper wall; a lower surface of the bottom wall is in contact with a heating element; the upper wall is in contact with the bottom wall in a third direction perpendicular to the first direction and the second direction; a lower surface of the upper wall and an upper surface of the pump directly oppose each other in the third direction; and a lower surface of the pump is exposed to an outside of the cooling apparatus in the third direction.
10. A cooling apparatus comprising: a cold plate including a first refrigerant channel through which refrigerant flows, the cold plate extending in a first direction and a second direction perpendicular to the first direction; a radiator including a plurality of fins, and a plurality of pipes defining a second refrigerant channel communicating with the first refrigerant channel; a pump to circulate the refrigerant; a first tank coupled to one end of each of the plurality of the pipes; and a second tank coupling another end of each of the plurality of the pipes and the pump; wherein the radiator is located on the cold plate in a third direction that is perpendicular to both the first direction and the second direction; the cold plate includes a bottom wall and an upper wall; a lower surface of the bottom wall is in contact with a heating element; the upper wall is located in contact with the bottom wall in the third direction; the cold plate includes a notch defined by a bend in a side of the cold plate in the first direction; at least a portion of the pump is located in the notch; the upper wall covers an upper side of the pump in the third direction; a lower surface of the upper wall and an upper surface of the pump directly oppose each other in the third direction; and a lower surface of the pump is exposed to an outside in the first direction and the third direction and uncovered by any portion of the cold plate.
2. The cooling apparatus according to claim 1, wherein a side wall of the pump is exposed to the outside of the cooling apparatus in at least one of the first direction and the second direction.
See claim 10 above.
3. The cooling apparatus according to claim 2, wherein the side wall of the pump is exposed to the outside of the cooling apparatus in the first direction.
See claim 10 above.
8. The cooling apparatus according to claim 1, wherein the bottom wall of the cold plate includes a notch including a bend in a side of the cold plate in the first direction.
See claim 10 above.
9. The cooling apparatus according to claim 8, wherein at least a portion of the pump is located in the notch.
See claim 10 above.
10. The cooling apparatus according to claim 9, wherein an outer side of the pump is located inside an open end on a side of the notch.
12. The cooling apparatus according to claim 10, wherein an outer side of the pump is located inside an open end on a side of the notch


Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 4-7, the allowability resides in the overall structure of the device as recited in the dependent claims 4-7, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 4-7 recite the following limitations: 
4. The cooling apparatus according to claim 2, wherein the side wall of the pump is exposed to the outside of the cooling apparatus in the first direction and the second direction.
5. The cooling apparatus according to claim 2, wherein the side wall of the pump is exposed to the outside of the cooling apparatus in the second direction.
6. The cooling apparatus according to claim 1, wherein a refrigerant space is between the lower surface of the upper wall and the upper surface of the bottom wall.
7. The cooling apparatus according to claim 6, wherein the refrigerant space includes refrigerant flowing therein.
Ghosh (US 20060283579 A1), Sakai (US 20140076526 A1), and Aoki (US 20120241137 A1) disclose conventional cooling apparatuses.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835